Citation Nr: 0204157	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  94-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for Raynaud's 
disease of the hands and feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that decision, service connection was 
granted for Raynaud's disease of the hands and feet and a 20 
percent disability rating was assigned.  

Subsequent to the RO's rating decision, the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings in Fenderson v. West, 12 Vet. App. 119 
(1999), and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issue on appeal pertaining to Raynaud's disease -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  

The Board remanded this case in February 1997 and in October 
1999 for additional medical evidence and for a VA peripheral 
vascular examination to ascertain the nature and severity of 
Raynaud's disease, to include a complete review by the 
examiner of all the pertinent medical evidence in the claims 
file, a review by the examiner of the criteria for 
cardiovascular disorders in effect prior to and since January 
12, 1998, a description of the extremities involved with 
Raynaud's disease, the extent of such involvement, and the 
frequency of any vasomotor disturbances.  The Board finds 
that the purposes of the remand have been met in all 
essential respects.  



FINDING OF FACT

Raynaud's disease of the hands and feet has not been 
manifested by more than occasional attacks of blanching and 
flushing nor by characteristic attacks occurring more 
frequently than four to six times a week.  


CONCLUSION OF LAW

Raynaud's disease of the hands and feet is not more than 20 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.6, 4.7, 4.14, 4.104, Diagnostic Codes 7117, 7122 (2001); 
38 C.F.R. §§ 4.104, Diagnostic Codes 7114, 7115, 7116, 7117, 
7122 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On a VA examination in March 1992, the veteran gave a history 
of persistent hand and foot pain in 1968 with bluish 
discoloration from cold exposure.  Raynaud's disease had been 
diagnosed.  The physical examination showed peripheral pulses 
were within normal limits.  When both hands were raised above 
the head, mild, bluish discoloration resulted.  The skin was 
entirely normal, otherwise.  There was no evidence of 
irreversible vascular damage of the hands or the feet and no 
external evidence of peripheral vascular disease other than 
the described discoloration of the hands.  The diagnosis was 
Raynaud's disease of the hands and feet, gradually worsening.  

VA outpatient treatment records dated in October 1992 show a 
history of moderately severe Raynaud's disease.  The right 
and left brachial and radial arteries were studied and showed 
normal flow patterns and caliber.  Attempts at looking at the 
digital and palmar branches of the left radial artery were 
not possible because of the small caliber of the vessel and 
the inability to isolate the vessel.  The impression was 
essentially normal upper extremity arterial studies.  In 
November 1992, ultrasound studies of the upper extremities 
for circulatory disease were within normal limits as were 
arterial pulses.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in September 1993.  He testified 
that he was being treated by VA physicians for Raynaud's 
disease and this was the only treatment he was receiving.  He 
stated that he was advised to stay in a warm climate and wear 
warm clothes.  Medication reportedly did not work, and he was 
not prescribed any.  He described pain of the hands and feet.  
He stated that the skin on the bottoms of his feet and 
between the toes broke and that the skin broke and peeled 
back from his fingers.  His hand reportedly turned black, 
blue and dark purple.  This happened if it was cold and he 
stayed outside more than 10-15 minutes.  He experienced 
problems when exposed to temperatures around 50 and below.  
He reportedly worked in a medical supply warehouse and had no 
problems with dexterity or pain if he stayed warm.  He 
testified that he felt like ice was forming in his feet when 
they became cold and he had trouble walking.  He described 
redness of the skin of his feet when they were symptomatic.  

On a VA examination in November 1994, there were two plus 
radial and dorsalis pedis pulses bilaterally.  Raynaud's 
disease was noted.  

On a VA examination in September 1997, the veteran complained 
of worsening attacks of Raynaud's disease with activation at 
higher temperatures.  He had worn gloves, mittens and 
electric socks and none had given him any comfort when he 
became moderately cold.  He reportedly was fortunate in not 
having to stay out too long in cold weather and in working in 
a heated warehouse.  The objective findings showed that he 
was in no acute distress.  Pulses in all four extremities 
were termed excellent.  The skin appeared normal and was warm 
to the touch.  No paresthesias were noted.  Raynaud's 
disease/phenomenon was diagnosed.  

The veteran's spouse reported in December 1997 that his 
Raynaud's disease of the hands and feet caused coldness, 
clamminess, deep purple discoloration with blotches, 
paleness, peeling back or ripping off of the finger and toe 
nails, cracking or ripping open of the skin between the 
fingers and the toes, and ripping up of the skin around the 
nails.  When the veteran was outside during cold and hot 
weather, he developed discoloration, coldness and clamminess 
of the hands and feet that could not be relieved with 
clothing or anything else.  

On a VA examination in April 1998, the veteran complained 
that any cold exposure caused an episode of pain of the 
fingers and/or toes.  He usually noticed first a redness in 
the fingers and toes with persistent pain.  This reportedly 
was followed by blueness and increasing, severe pallor with 
4+ pain.  The color changes reverted back to normal with 
warming.  The entire episode lasted 20-30 minutes.  He stated 
that the episodes were produced only by cold and were not 
related to exercise, time, season, or any physical activity.  
He had rare major episodes with color changes simply because 
he no longer had cold weather exposure.  These had occurred 
over the previous two years.  His most recent episode 
reportedly had been in 1996 when he had had the experience of 
having to wait in the cold for the warehouse where he worked 
to open.  He had had to wait one and a half hours.  It was 
stated that medications prescribed since 1991 for Raynaud's 
disease, including Beta-blockers and calcium-blockers, had 
been of no help.  Various devices and gloves to keep his 
hands warm had not worked.  There had been no angio-neurotic 
edema.  He complained of chronic cool clamminess of the hands 
and feet.  He reported excessive sweating of the hands and 
feet whether working or not, with or without warm weather.  
There was no claudication of the arms or legs.  There was no 
history of erythromelalgia.  He worked as a materials handler 
in a clothing warehouse occasionally using forklifts and had 
no problem with his hands and feet unless he was exposed to 
cold temperatures.  He stated that the frequency of Raynaud's 
problems was increasing.  He believed that the attacks had 
started to occur at higher ambient temperatures.  His chief 
complaint was the inability to go outside in cold weather for 
sporting events, such as football and hunting.  

The physical examination showed that the veteran's hand felt 
cool and clammy on the palm when the examiner's met him in 
the reception room.  When questioned, he stated that his 
hands and feet stayed cool and clammy regardless of what he 
was doing.  When seen on an examining table, his hands and 
feet were wet and cool with clamminess.  There was no pain of 
the hands and feet during the entire course of the 
examination.  On examination of the feet, in particular, and 
of the hands, to a lesser extent, there was a splotchy 
erythema and isolated areas of pallor with some coolness to 
touch.  There was asymptomatic flushing of the skin of the 
abdominal wall and lateral chest wall in isolated areas that 
could not be interpreted.  Radial, femoral, dorsalis pedis 
and posterior tibial pulses were normal.  There was no skin 
breakdown or isolated ulceration or gangrenous change.  The 
diagnosis was Raynaud's disease/phenomenon involving the 
fingers and toes, by history, with increasing frequency of 
vasomotor disturbances, as noted (cool, sweating hands and 
feet with isolated areas of splotchy erythema and isolated 
areas of pallor).  There was no recurrence of Raynaud's 
phenomenon with higher ambient temperatures, by history.  

On a VA examination in April 2000, the examiner noted that 
the veteran's claims file had been reviewed.  Medical history 
was recorded that the veteran's problems were largely 
subjective.  When questioned about degrees of cold or color 
changes, he reportedly was not able to be specific.  He 
stated that, on cold mornings, when he walked from his car to 
the building where he worked, his feet hurt and felt  as if 
they had ice crystals in them.  Hand pain was not alleviated 
by warm protective clothing.  When his feet became cold, they 
swelled with bluish discoloration.  He stated that his hands 
and feet were equal symmetrically and he thought his 
condition was getting a little worse as time went on.  The 
examiner noted that, except for faint bluish discoloration, 
all of the findings were subjective as the veteran gave his 
history.  

The physical examination showed that the veteran had a normal 
gait and was in no distress.  He had a slightly moist feel to 
his hands.  They were described as not unusually cool.  The 
feet felt slightly cool and were less moist.  The examiner 
stated that the only objective finding was a very mild bluish 
discoloration of the toenails and a hint of bluish 
discoloration of the fingernails.  The examining room was 
termed slightly cool.  Pulses in the wrists and ankles were 
described as excellent, bilaterally.  The veteran stated 
that, as long as he stayed in a relatively warm environment, 
he had no problems.  He reportedly had had to forego outdoor 
activities.  The examiner stated that the history and 
physical findings seemed to have changed little if any since 
the last examination and the examination before that.  The 
diagnosis was Raynaud's disease/phenomenon affecting both 
hands and both feet, mild.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
were revised, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held that when 
the law or regulations change after a claim has been filed, 
but before the appeal process has been concluded, the version 
more favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to January 12, 1998, Diagnostic Code 7117 provided that 
a 20 percent evaluation was appropriate for Raynaud's disease 
with occasional attacks of blanching or flushing; a 40 
percent evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; and a 60 
percent evaluation required multiple painful, ulcerated 
areas; and a 100 percent evaluation required severe form with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.  

As reflected by a note following this criteria, the 
evaluations in excess of 20 percent under Diagnostic Code 
7117 are for application to unilateral involvements.  With 
bilateral involvements separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation.  The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable.  The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  38 C.F.R. 
§ 4.104, Diagnostic Code 7117, as in effect on January 11, 
1998.  

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic 
Code 7117.  

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in light of the established policies 
of VA to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103A, 5107 (West 
Supp.2001), with implementing regulations, 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  

After careful consideration of the evidence of record prior 
to January 12, 1998, the Board concludes that entitlement to 
an evaluation in excess of 20 percent for residuals of 
Raynaud's disease of the hands and feet is not warranted.  
The record reflects that the veteran was examined by VA on 
multiple occasions from 1992 to 1997.  In 1992, he was shown 
to have mild, bluish coloration, but only of the hands when 
the arms were elevated above his head.  The peripheral pulses 
and the skin were otherwise normal.  While he had 
consistently reported pain due to Raynaud's disease, there 
had been no objectively verified signs of pain.  Laboratory 
testing of upper extremity circulation later in 1992 was 
entirely normal.  The VA examination in September 1997 showed 
no abnormality or objective sign of pain.  While it was 
consistently reported that he must avoid the cold, cold 
avoidance is not one of the criteria for rating his 
disability.  To the extent that this might have interfered 
with his ability to work, it was reported repeatedly that 
cold exposure is not a risk of his employment.  He had always 
been able to work successfully in heated surroundings during 
cold weather.  In consideration of the medical evidence dated 
prior to January 12, 1998, it is shown that Raynaud's disease 
was not manifested by more than occasional attacks of 
blanching or flushing.  Any sign or symptom approximating 
persistent, moderate swelling, tenderness, redness, etc., as 
residuals of cold injury had not been demonstrated.  

On and after January 12, 1998, the most disabling findings 
related to Raynaud's disease were revealed on the April 1998 
VA examination.  The veteran related that cold exposure 
caused episodes of redness, pain, blueness, and pallor but, 
without cold exposure, such episodes did not recur.  The last 
episode caused by cold exposure-waiting outside in the cold 
for one and a half hours-reportedly occurred more than a 
year previously, in 1996.  Chronic cool clamminess and 
excessive sweating were described, but these symptoms are 
consistent with no more than the rating currently in effect.  
There is no manifestation, nor has there been, of any 
circulatory disturbance or pulse abnormality, claudication, 
rubor, nor blanching except for the discoloration changes 
noted.  It was indicated that he no longer had cold weather 
exposure.  He also indicated that the Raynaud's problems were 
increasingly frequent without indicating how frequent, i.e., 
how many symptomatic episodes over a given period of time: 
days, weeks.  While "splotchy" erythema and isolated areas 
of pallor of the hands and feet were shown, no pain was 
elicited.  Peripheral pulses and skin were entirely normal.  
On the April 2000 examination, all his symptomatology except 
for mild bluish discoloration (toenails) and a hint of bluish 
discoloration (fingernails) were termed subjective.  His 
description of coldness, swelling and pain of the extremities 
were not medically verified.  He reportedly was not able to 
be specific about the degrees of cold or color changes of his 
extremities.  He did not indicate the frequency of his 
claimed symptomatology.  He reported no problems in a 
relatively warm environment.  Pulses were described as 
excellent.  The examiner stated that the history and physical 
findings of Raynaud's disease had changed little, if any.  
The level of the disease was described as mild.  There was no 
indication that the veteran experienced episodic 
discoloration, pain and paresthesias on a daily basis.  
Currently, the severity of Raynaud's disease is not shown to 
equate with or approximate frequent vasomotor disturbances 
characterized by blanching, rubor, and cyanosis or persistent 
moderate swelling, tenderness, redness, etc., bilaterally, 
characteristic attacks occurring at least daily, or cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  Therefore, the requirements for a higher 
than currently assigned rating under either the old or the 
new criteria are not satisfied.  

The veteran's contentions regarding entitlement to an 
increased evaluation for his cold injury residuals during the 
time period of his appeal have been considered; however, 
these arguments are outweighed by the objective medical 
evidence of record as summarized above.  Accordingly, 
entitlement to an increased rating for Raynaud's disease of 
the hands and feet, to include staged ratings consistent with 
the holding in Fenderson v. West, is not warranted.  

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 with respect to the assignment of an 
extraschedular evaluation.  In this regard, the Board notes 
that in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  Upon consideration of the record, the Board 
concludes that the schedular provisions have not been shown 
to be inadequate in this case and the veteran's Raynaud's 
disease of the hands and feet has not been shown to be 
productive of an extraordinary symptomatology such to render 
the regular schedular criteria inapplicable.  

There is no evidence that the nature and severity of 
Raynaud's disease are beyond what is contemplated by the 
applicable criteria for the currently assigned rating.  On 
the latest VA examination the veteran reported that he worked 
as a material handler for an Army medical center, and there 
is otherwise no indication that he had lost time from work 
due to his disability beyond what might be expected of 
someone with a 20 percent rating for Raynaud's disease.  
Additionally, it is not shown by the evidence that the 
veteran has required hospitalization for Raynaud's disease, 
or that there has been any significant or regular outpatient 
treatment for Raynaud's disease.  Raynaud's disease is not 
shown or medically described as exceptionally or unusually 
disabling.  The application of the regular schedular 
standards for Raynaud's disease is not shown to be 
impractical.  

The Board concludes that the regular schedular criteria 
adequately contemplates the nature and severity of Raynaud's 
disease and that the record does not suggest, based upon the 
findings documented within the clinical reports, that the 
veteran has an exceptional or unusual disability picture from 
Raynaud's disease that would require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  

Therefore, the Board finds that the veteran's Raynaud's 
disease is not more disabling than what is contemplated by 
the 20 percent level.  In reaching this conclusion, the Board 
has weighed the evidence of record and finds that the 
preponderance of the evidence is against the veteran's claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001); VAOPGCPREC 11- 2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  The requirements of the new law have been 
satisfied.  By the statement of the case (SOC) and 
supplemental SOC's furnished the veteran, the RO has notified 
him of the information and evidence necessary to substantiate 
his claim.  There is no indication that additional evidence 
exists and can be obtained on the issues here in question, 
and he has been afforded multiple examinations in connection 
with his appeal.  Adjudication of this appeal poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (1992).  


ORDER

A rating in excess of 20 percent for Raynaud's disease of the 
hands and feet is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

